Title: To Benjamin Franklin from ——— Champion and Other People with Goods and Services to Offer, 24 July 1780
From: Champion, ——
To: Franklin, Benjamin


During the months covered by this volume Franklin received only four offers to supply goods or to establish factories in America. The earliest, published below, comes from a supplier to the French army at the Hôtel royal des Invalides. That same day, July 24, the Parisian firm of Magniel Montauban & Cie., on the rue de Bourgogne, “Maison de M. Joly,” offers to furnish all military clothing according to the prices and yardages listed in an attached inventory, the suits being constructed à la française. In addition and with the same economy, they can supply collars, shirts, cockades, gaiters, and haversacks.
Writing from Liège on October 23, Jannesson offers his services to set up one or several paper and cardboard factories. He has just built one in Liège and would like to branch out. He also offers to provide the workers and machinery necessary to the operation of an iron foundry, an enterprise more in line with the native expertise in iron work and arms manufacturing.
On October 30 Jean Delmot of Leiden offers his services as agent to furnish cannons, cannonballs, mortars, bombs, rifles, pistols, in short, “tout ce qui concerne l’artillerie.” He promises quality and low prices, and will take orders from Franklin or Dumas, “chargé Dit on des affaires De L’amerique unie.”
 
Fourniture de Trouppes
Paris Le 24 Juillet 1780./.
Le Sr. Champion Negotiant a Paris Et Chargé de fourniture des trouppes a L’Honneur d’offrir a Monsieur Francklin Ministre Et Ambassadeur des Etats et Provinces de L’Amerique de Fournir tous Les Etoffes, Chapeaux Et generalement tous Les fournitures aux mêmes Prix que Les marchez qui Lui ont Eté Passés Par Le Ministre tenant Le Departement de la Guerre Et Suivant Les mêmes Echantillons Cachetés et adoptés Par Messieurs Les Commissaires des Guerres. Les Fournitures des trouppes Etant La seule Branche de Commerce Qu’il adopte, il se flatte que Peu de Personne sont aportés de Les faire avec autant de Connoissance Et à un Prix aussi modique Que Lui. En outre Elévé dans Les fabriques, il Peut faire Jouir des avantages que Son travail Lui a Acquit. La Celeritée avec la quelle il Peut Executer des ordres Lui Peut faire meriter une Preference qu’on Lui a deja accordé dans Beaucoup d’occasion.
ChampionEntrepreneur des Fournitures de trouppea L’Hotel Royal des Invalides Et Ruedes Marais faubourg St Germain a Paris
 
Notation: Champion, Paris 24 Juillet 1780.
